  Case 1:19-cv-11467-PGG-OTW Document 23 Filed 06/05/20 Page 1 of 2




Michael F. Fleming
                                                                   Memo Endorsed
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



May 28, 2020


Via ECF

The Honorable Ona T. Wang
United States District Court
 For the Southern District of New York
500 Pearl Street
New York, NY 10007


Re:      Calcano v. Best Buy Co., Inc., No. 1:19-cv-11467-PGG-OTW
         Request to Stay Pending Appeal in Related Matters

Dear Judge Wang:

We represent defendant Best Buy Co., Inc. (“Defendant”) in the above-referenced action. Pursuant
to Your Honor’s Individual Practices, we write jointly with counsel for plaintiff Marcos Calcano
(“Plaintiff”), respectfully to request the Court stay this matter pending the outcome of the appeals
recently filed by Plaintiff in Calcano v. Swarovski North America Limited, Case No. 20-1552, and by
the plaintiff in Dominguez v. Banana Republic, Case No. 20-1559. No party has previously sought
a stay of this action.

In support of this request, counsel for the parties state that the resolution of both appeals is likely
to have an effect on the outcome of Defendant’s pending motion to dismiss Plaintiff’s Amended
Complaint in this action. The claims in Banana Republic and Swarovski are the same as those
asserted by Plaintiff in this action – i.e., that Title III of the ADA, as well as New York State and
New York City Law, require retailers such as Defendant to provide Braille versions of their store gift
cards. Plaintiff in this action is also the plaintiff in Swarovski. Counsel for the parties in this action
also represent the parties in Banana Republic and Swarovski. On April 23, 2020, Judge Woods
granted defendant’s motion to dismiss in the Banana Republic case. See Dominguez v. Banana
Republic, LLC, 1:19-cv-10171-GHW, 2020 WL 1950496 (S.D.N.Y. Apr. 23, 2020). That motion was
based on the same arguments Defendant makes in its motion to dismiss Plaintiff’s amended
complaint in this action. For the same reasons set forth in his decision in Banana Republic, Judge
Woods granted defendant’s motion to dismiss in Swarovski on April 24, 2020. See Calcano v.
Swarovski Ltd., No. 1:19-cv-10536, 2020 WL 1974143 (S.D.N.Y. Apr. 24, 2020). Plaintiff believes
these cases were wrongly decided and has filed an appeal of each in the U.S. Court of Appeals for
the Second Circuit. The defendants in both cases intend to oppose those appeals. As resolution of
those appeals likely will affect the outcome of Defendant’s motion to dismiss in this action, counsel
for the parties submit good cause exists to stay this matter pending the resolution of the appeals
in Banana Republic and Swarovski.




                                                      Morgan, Lewis & Bockius     LLP

                                                      101 Park Avenue
                                                      New York, NY 10178-0060             +1.212.309.6000
                                                      United States                       +1.212.309.6001
  Case 1:19-cv-11467-PGG-OTW Document 23 Filed 06/05/20 Page 2 of 2




Calcano v. Best Buy
May 28, 2020
Page 2

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)




                Application Granted.
                The case is hereby stayed. Parties are directed to notify
                the court via joint status letter within 7 days of the
                resolution of the appeals.

                SO ORDERED.




                ______________________________________
                Ona T. Wang                    6/5/2020
                U.S. Magistrate Judge
